Exhibit 10.1

Supply Agreement

between

BASF SE

and

Aspen Aerogels, Inc.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Supply Agreement (the “Agreement”)

Between

BASF SE

Carl-Bosch-Straße 38, 67056 Ludwigshafen, Germany

-hereinafter along with its Affiliates referred to as “BASF”-

and

Aspen Aerogels, Inc.,

30 Forbes Road, Building B, Northborough, MA 01532, United States of America

-hereinafter along with its Affiliates referred to as “ASPEN”-

BASF and ASPEN are hereinafter individually referred to as “Party” and
collectively as “Parties”.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 2 of 30



--------------------------------------------------------------------------------

Preamble

Whereas, based on the Memorandum of Understanding dated July 31, 2015 by and
between the Parties, the Parties wish to expand the long-term global market for
Spaceloft A2 taking into account an increasing demand for Spaceloft A2 from
BASF, and

Whereas, ASPEN wishes to supply and deliver and BASF wishes to purchase and
receive Spaceloft A2 at mutually agreed terms and conditions, and

Whereas, ASPEN has commenced investment in the engineering and construction of a
second manufacturing plant to increase production capacity of Spaceloft A2 and
other aerogel products, and

Whereas BASF is willing to support ASPEN’s investment in the second
manufacturing plant by entering into this Agreement together with the commitment
to render a pre-payment for certain volumes of Spaceloft A2, and

Whereas, it is the common understanding of the Parties that the terms under
which Spaceloft A2 will be sold and delivered by ASPEN shall also be applicable
to the purchase and receipt of Spaceloft A2 by BASF and,

Whereas, the Parties wish to achieve and maintain competitiveness by innovation
and productivity improvements in cooperation with each other as set forth
herein, and

Now, therefore, the Parties hereto agree as follows:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 3 of 30



--------------------------------------------------------------------------------

Definitions

 

“Affiliate”

shall mean any entity that is directly or indirectly controlled by a Party;

 

“ASPEN”

shall mean ASPEN and any entity that is directly or indirectly controlled by
ASPEN;

 

“BASF”

shall mean BASF SE, Ludwigshafen/Rhine, Germany, and any entity that is directly
or indirectly controlled by, or under common control of BASF SE,
Ludwigshafen/Rhine, Germany;

 

“BASF Markets”

shall have the meaning as defined in §1 and Annex 1 hereto;

 

“Effective Date”

shall mean the latest date set forth in the signature block below;

 

“JDA”

shall mean a framework joint development agreement to be entered into
contemporaneously with this Agreement by ASPEN and BASF focusing on the joint
development of new products, technology, intellectual property or know how;

 

“MoU”

shall mean the Memorandum of Understanding signed by ASPEN and BASF SE on
July 31st, 2015;

 

“Optimization Projects”

shall have the meaning as defined in §12 below;

 

“Phase-Out Volume”

shall have the meaning as defined in §11 below;

 

“Plant Two”

shall mean the first production line in a production facility contemplated, as
of the Effective Date, to be constructed by ASPEN in Statesboro, Georgia, United
States of America as a capacity extension for manufacturing aerogel products
including Products;

 

“Pre-Marketing Phase”

shall mean the period from [***] until [***];

 

“Pre-Payment”

shall mean an amount of twenty two million U.S. Dollars ($22,000,000) to be paid
by BASF to ASPEN in accordance with §5;

 

“Pre-payment Balance”

shall mean the remaining portion of the Pre-Payment which has not been
previously applied against amounts invoiced for Product purchased by BASF
hereunder, or otherwise repaid by ASPEN.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 4 of 30



--------------------------------------------------------------------------------

“Price”

shall mean the price for the Products to be paid by BASF to ASPEN calculated as
set forth in the Side Agreement and further defined in §4 hereto, as amended
pursuant to the Section 1.4 of this Agreement to add Successor Products;

 

“Product” or “Products”

shall mean individually or collectively Spaceloft A2 and, if added under
Section 1.4, Successor Products;

 

“Recommended Measures”

shall mean non-binding recommendations by BASF to ASPEN for certain process
optimization measures in accordance with §12 below;

 

“Safety Stock”

shall have the meaning as defined in §3;

 

“Security Interest”

shall mean collateral provided by ASPEN in favour of BASF SE to secure
settlement of the Pre-Payment in accordance with §5 below and Annex 4 hereto;

 

“Side Agreement”

shall mean the side agreement between ASPEN and BASF dated as of Effective Date,
setting out the manner of calculation of the Price of Products sold hereunder.

 

“Spaceloft A2”

shall mean [***] with properties complying with Specifications and marketed as
of the Effective Date as Spaceloft® A2;

 

“Specifications”

shall mean the specifications for the Products as further defined in §1 and
Annex 1 hereto;

 

“[***] Cost”

shall mean [***], as further described in the Side Agreement.

 

“Successor Products”

shall mean any improvements, modifications or enhancements to Spaceloft A2 as
agreed to by both Parties from time to time pursuant to §1.4 and §1.5;

 

“Target Date”

shall mean September 30, 2023;

 

“Target Volume”

shall mean the volume of Product to be sold and delivered by ASPEN and purchased
and received by BASF in each calendar year as further defined in §2 below;

 

“Term”

shall mean the term of this Agreement in accordance with §11;

 

“Total Volume Range”

shall mean the total annual volume range of Products in accordance with Annex 2
hereto;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 5 of 30



--------------------------------------------------------------------------------

“Transaction”

shall mean the transfer of all or substantially all of the assets of ASPEN
directly related to the performance under this Agreement or the acquisition of
over 50% (fifty percent) of the voting capital stock of ASPEN, in each case, to
a third party who does not already own in excess of 5% (five percent) of the
voting capital stock of ASPEN on the date of this Agreement.

§1 Products

1.1 ASPEN agrees to sell and deliver exclusively to BASF and BASF agrees to
purchase and receive Products from ASPEN on the terms and conditions of this
Agreement for incorporation into value added products and systems for sale to
customers making use of the Products within the BASF Markets identified in Annex
1. BASF will not sell or otherwise supply Product to third parties who BASF
knows, or reasonably should know, intend to use the Products in any markets
other than the BASF Markets. For the sake of clarity, BASF acknowledges that
nothing in this Agreement restricts ASPEN’s ability to sell its products other
than Products to any third party or within any market anywhere in the world.

1.2 The Products to be delivered shall be in accordance with the Specifications
set forth in Annex 1 as of the date of delivery. The Specifications may be
modified only upon the mutual written consent of both Parties.

1.3 ASPEN shall inform BASF at least [***], or such shorter period as may be
agreed by both Parties in writing, in advance of any changes that recognizably
affect the quality of a Product as set forth in the Specifications. In
particular, ASPEN shall inform BASF of changes to processes involving the
introduction of new technologies, changes to raw materials and transfer of
production to another location. Products that are affected by such changes may
only be shipped after ASPEN has obtained the written consent of BASF.

1.4 Through the Term, ASPEN may develop Successor Products that would be
supplied to BASF subject to the Parties reaching agreement as to revised
specifications, pricing, volumes, and related terms.

1.5 In case (i) BASF is not able to profitably meet the requirements of its
customers or (ii) alternative product characteristics or specifications are
required for BASF to meet legal requirements, in each case, with respect to
Products, then BASF will immediately inform ASPEN thereof and provide ASPEN with
a description of the specifications and characteristics of new products
necessary to meet the requirements of BASF’s customers. ASPEN will initiate
commercially reasonable development efforts to improve, modify or enhance
Spaceloft A2, but

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 6 of 30



--------------------------------------------------------------------------------

only to the extent that the efforts could be reasonably expected to achieve the
desired specifications and characteristics of such enhanced products within a
period of [***]. If successfully developed, and on agreement of the Parties as
to revised specifications, pricing, volumes, and related terms for such enhanced
products as provided in Section 1.4, such enhanced products will be deemed
Successor Products. If ASPEN cannot develop such enhanced products within a
period of [***], the Parties will consider development of such enhanced products
for inclusion as a project under the JDA.

§2 Volumes and Forecasting

2.1 During the Term, ASPEN will sell and deliver to BASF volumes of Product
within the Total Volume Range for use in the BASF Markets, pursuant to §2.2 and
§2.3.

2.2 During the Pre-Marketing Phase, BASF may elect to purchase Products within
the Total Volume Range applicable to each calendar year in its sole discretion.
BASF shall provide purchase orders for Product, in volumes, in the aggregate,
within the applicable Total Volume Range, for delivery within calendar years
[***]. The Parties will within [***] of ASPEN’s receipt of each order develop a
mutually agreeable delivery schedule for delivery of such Product consistent
with ASPEN’s lead times then in effect.

2.3 On or before [***] and each [***] thereafter, the Target Volume of Product
to be purchased by BASF for the following calendar year, which shall be within
the applicable Total Volume Range defined in Annex 2, shall be defined and
ordered by BASF from ASPEN. The Parties will, within [***] of BASF’s order,
develop a mutually agreeable delivery schedule for delivery of Product
aggregating to the Total Volume Range in the following calendar year consistent
with ASPEN lead times. The purchase and sale of the Target Volume thus ordered
for each calendar year shall be binding upon the Parties. BASF orders for
Product in volumes in excess of the Target Volume for each calendar year shall
be binding on ASPEN only on Aspen’s express written acceptance of such orders.

§3 Safety Stock

3.1 ASPEN will build a Safety Stock of Product on or before [***] equivalent to
[***] of the agreed Target Volume (see example in Annex 3) applicable to
calendar year [***]. Such Safety Stock will be adjusted on or before [***] of
each successive calendar year to [***] of the applicable Target Volume for such
calendar year. At BASF’s direction, Safety Stock may be utilized to meet Target
Volume in the event of a Force Majeure as defined in Section 7.

3.2 In addition, BASF will be entitled to direct ASPEN to sell and deliver
Safety Stock to BASF once in any calendar year in the event that BASF’s
requirements for Product exceed Target Volume and ASPEN is unable to meet BASF’s
additional requirements. After any delivery and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 7 of 30



--------------------------------------------------------------------------------

sale of Products from Safety Stock to BASF, ASPEN will take commercially
reasonable efforts to replenish Safety Stock within a six month period. ASPEN
shall use commercially reasonable efforts to rotate Safety Stock to reduce aging
of such Safety Stock.

§4 Prices and Conditions

4.1 The Price for Product sold hereunder shall be calculated as set forth in the
Side Agreement. The terms of this Agreement and the Side Agreement shall be the
exclusive terms and conditions with respect to purchase and supply of Products
under this Agreement and take precedence over any additional or different terms
and conditions provided by either Party, to which notice of objection by the
other Party is hereby given. Neither the commencement of performance, delivery
nor receipt of products or payment shall be deemed an acceptance of any
additional or different terms and conditions. None of the terms and conditions
contained herein may be added to, modified, superseded or otherwise altered
except in writing by duly authorized representatives of the parties.

4.2 All Prices are in United States dollars. Prices are exclusive of all charges
or levies of any nature, including all applicable federal, state, provincial,
municipal or other governmental excise, sales, use, value added, occupational,
import duties, or similar taxes or tariffs now in force or enacted in the future
(collectively, the “Additional Charges”) and, therefore, are subject to an
increase in an amount equal to any such Additional Charges that ASPEN may be
required to collect or pay upon sale or delivery of Products purchased. A
certificate of exemption or similar document in appropriate form for the
jurisdiction of BASF’s place of business and any jurisdiction to which Products
are to be directly shipped hereunder is required in order to exempt the sale
from sales or use tax liability. BASF shall obtain and furnish evidence of such
exemption at the time of placement of order. BASF agrees to indemnify and hold
harmless ASPEN and its successors and assigns from and against any liability for
tax in connection with the sale or use, as well as the collection or withholding
thereof, including penalties and interest. ASPEN will provide a certificate of
origin with any shipment of Products. ASPEN and BASF will work together to
ensure (including providing any reasonable declaration) the transactions
pursuant to this Agreement can benefit from the anticipated Transatlantic Trade
and Investment Partnership.

4.3 On request of BASF, ASPEN’s books and records as they relate to annual Price
calculations may be audited by an independent third party auditor without a
prior business relationship with either BASF or ASPEN. Such audit will be to
examine whether Price has been calculated by ASPEN in accordance with the
provisions of this Agreement in all material respects. ASPEN will make available
or provide access to all relevant documents to the third party auditor. The
independent auditor will provide a summary report to BASF and ASPEN on whether
ASPEN’s Price calculations are consistent in all material respects with the
provisions of this

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 8 of 30



--------------------------------------------------------------------------------

Agreement. The third party auditor will keep all other information of ASPEN
strictly confidential and will not disclose such information to BASF or any
other third party. ASPEN shall bear the costs of the third party auditor in the
event ASPEN’s Price calculations are not consistent in all material respects
with the provisions of this Agreement. Otherwise BASF shall bear such audit
costs.

4.4 All orders must be placed in writing and verbal orders shall be confirmed in
writing. All orders must include requested delivery dates, quantities, shipment
destination and complete description of Products being ordered. After receipt of
an order, ASPEN will confirm its acceptance in writing and may also inform BASF
of an estimated ship date simultaneously or at a later date. Orders accepted or
acknowledged by ASPEN cannot be cancelled without the prior written consent of
ASPEN. No order can be cancelled after the order is shipped.

4.5 All Products will be shipped [***] (Incoterms 2010) from ASPEN’s applicable
facility in the U.S. to [***] (“Delivery Point”) and further to [***]
(“Destination Point” which, if not specified in the relevant order, will be
[***]), unless agreed otherwise in writing. All shipping, handling,
transportation, and insurance costs incurred following the release of Product
from ASPEN’s applicable facility in the U.S. to the Destination Point shall, to
the extent paid by ASPEN, be either included as a separate item in the invoice
for Products, or separately invoiced and payable by BASF. In no event shall
ASPEN be liable for any delay in delivery caused between Delivery Point and
Destination Point, nor shall the carrier selected by ASPEN for the transport
from Delivery Point to Destination Point be deemed an agent of ASPEN. ASPEN may
make partial shipments against an order in its sole discretion. Each such
shipment shall constitute a separate sale, and BASF shall pay for the units
shipped whether such shipment is in whole or partial fulfilment of an order.
Title to Products shall pass to BASF upon delivery of Products at the Delivery
Point.

4.6 BASF shall examine the Products as soon as possible after their arrival at
the BASF’s facility, and in any event not more than [***] following the
Product’s arrival at BASF’s designated facility. BASF shall notify ASPEN in
writing (i) with respect to missing Products, immediately upon receipt by
reference to the accompanying bill of lading, and (ii) with respect to Products
that do not conform to applicable specifications or are damaged in transit due
to inadequate packaging, within [***]. The Products will be deemed to conform to
the applicable specifications despite minor discrepancies that are usual in the
trade, and BASF will not be entitled to abatement of the Price for such minor
discrepancies. Where the Products are materially non-conforming, the remedies
provided in the limited warranty set forth herein shall serve as BASF’s
exclusive remedy.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 9 of 30



--------------------------------------------------------------------------------

§5 Pre-Payment and Payment Terms

5.1 In order to support ASPEN’s investment in Plant Two, BASF (or its Affiliate)
will provide the Pre-Payment to ASPEN in accordance with Annex 4. The Parties
agree that a specified portion of the Pre-Payment will be credited as provided
in Annex 4 by ASPEN against payment due on sales and deliveries of Product by
ASPEN to BASF between October 1, 2018 and the Target Date. If by the Target
Date, credits associated with the sale and delivery of Product by ASPEN to BASF
have not fully covered the value of the Pre-Payment, BASF shall be entitled to
request from ASPEN the repayment of the remainder of the Pre-Payment Balance to
BASF as specified in Annex 4 (“BASF Request”). The BASF Request may be executed
at any time after the Target Date until the Pre-Payment has been fully repaid by
Aspen upon [***] prior written notice and reflecting the current value of the
Pre-Payment Balance.

5.2 As collateral for the Pre-Payment, ASPEN will provide BASF with a Security
Interest in ASPEN’s assets in accordance with Annex 4.

5.3 ASPEN shall invoice all orders for Product on shipment. BASF shall settle
all invoiced amounts due to ASPEN within [***] of the date of the corresponding
invoice. On BASF’s instruction, ASPEN will apply an amount (if available) of the
Pre-Payment Balance against payment of up to twenty five and three tenths
percent (25.3%) of the invoiced Price of Product. BASF shall remit the remainder
in cash in United States dollars by wire transfer. Cash payments not received
within the prescribed time shall be assessed a finance charge at the annual rate
of [***], starting from the invoice date. BASF shall be liable for any costs or
expenses incurred by ASPEN in collecting any late payment, including, but not
limited to, administrative and personnel costs, collection agency fees and
expenses, court costs, and attorney’s fees and expenses.

5.4 To the extent a BASF Affiliate orders and purchases Products pursuant to
this Agreement, ASPEN shall send the respective invoice(s) directly to such
Affiliate and such BASF Affiliate shall be responsible for payment of such
invoices, subject to the partial credit against Pre-Payment Balance as described
in § 5.1.

§6 Warranty

6.1 ASPEN warrants to BASF that the Products supplied pursuant to this Agreement
are free from defects in workmanship and materials for a period of one (1) year
from the date of shipment to BASF. This limited warranty does not apply to
fitness for any particular purpose or for use in any application. Since BASF may
obtain devices which have the capability of testing whether Product meets the
specifications, no claim of any kind with respect to the conformance of Product
to the specifications, whether or not based on negligence, warranty, strict
liability or any other theory of law, will be greater than the Price of the
quantity of nonconforming Product in respect to which such claim is made. The
foregoing constitutes BASF’s exclusive remedy and ASPEN’s sole obligation with
respect to any such claim. This limited warranty does not extend to any Product
that has been damaged or rendered defective (a) as a result of accident, misuse,
abuse,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 10 of 30



--------------------------------------------------------------------------------

negligence, installation, act of God, disaster, or other external cause, (b) by
the use of parts not manufactured or sold by ASPEN, or (c) by modification or
service by anyone other than (i) ASPEN or (ii) anyone authorized by ASPEN. ASPEN
is not responsible for damage that occurs as a result of (i) BASF’s failure to
follow the instructions that accompany the Products or otherwise provided by
ASPEN or (ii) by operation outside the usage parameters specified by ASPEN. No
credit shall be allowed for repair work performed by BASF or unauthorized
parties. BASF shall notify ASPEN of any non-conformance during the warranty
period, obtain from ASPEN a return material authorization (“RMA”) for the
non-conforming Products, and return the non-conforming Products to ASPEN,
freight prepaid, within [***] of receipt of the RMA, with a statement describing
in reasonable specificity the non-conformity for which the Products are
returned. ASPEN’s exclusive obligation with respect to the non-conforming
Products shall be, at ASPEN’s option, to repair or replace any Product
determined to be defective. Products that are repaired or replaced hereunder
shall be warranted as set forth above for the remainder of the original warranty
period or for [***] after the replacement Products are shipped to BASF,
whichever is later.

6.2 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY OR ANY APPLICABLE LAW OR
REGULATION, THE FOREGOING IS BASF’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF
WARRANTY BY ASPEN WITH RESPECT TO THE PRODUCTS. ASPEN MAKES NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND ALL OTHER WARRANTIES ARISING FROM COURSE
OF DEALING OR USAGE ARE HEREBY EXCLUDED. IMPLIED WARRANTIES THAT MAY BE IMPOSED
BY LAW AND CANNOT BE DISCLAIMED ARE LIMITED IN DURATION TO THE LIMITED WARRANTY
PERIOD SET FORTH HEREIN. BASF PURCHASES AND ACCEPTS THE PRODUCTS SOLELY ON THE
BASIS OF THE LIMITED WARRANTY EXPRESSED HEREIN. UNDER NO CIRCUMSTANCES SHALL
ASPEN BE LIABLE BY VIRTUE OF THIS LIMITED WARRANTY OR OTHERWISE FOR ANY SPECIAL,
INDIRECT, SECONDARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT
LIMITED TO LOSS OF PRODUCTION TIME) TO ANY PERSON OR PROPERTY ARISING OUT OF THE
USE OR INABILITY TO USE THE PRODUCTS. SOME JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE
LIMITATION OR EXCLUSION MAY NOT APPLY. THE LIABILITY OF ASPEN HEREUNDER FOR ALL
CLAIMS SHALL NOT EXCEED THE SUM OF BASF’S PAYMENTS FOR THE PRODUCTS THAT ARE THE
SUBJECT OF DISPUTE. EXCEPT IN CONNECTION WITH AN AUTHORIZED SALE, FOR ANY
PRODUCTS THAT ARE DIVERTED FROM ASPEN’S INTENDED COUNTRY OF DESTINATION TO
ANOTHER COUNTRY OR JURISDICTION, THE WARRANTY IS HEREBY VOIDED.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 11 of 30



--------------------------------------------------------------------------------

§7 Force Majeure

7.1 Any and all events and circumstances beyond the reasonable control of the
Parties including, but not limited to acts of God, fires, explosions, floods,
earthquakes, civil commotions, riots, declared and undeclared wars, labor
disputes, strikes, lock-outs, boycotts, picketing, other industrial
disturbances, unavoidable break-downs and acts of authorities, military police
actions, blockades, embargoes, insurrections, delays or curtailment of sources
of supply of materials used in the manufacture of the Products, performance
failure or delays of any person other than the Party, all interruptions of
business and casualties (collectively, “Force Majeure”) release the Party hereto
from its respective obligations under or pursuant to this Agreement – in so far
as the circumstances prevent the deliveries of Product by ASPEN or the takings
or further processing of Product by BASF or BASF’s Affiliates – for the duration
of such contingencies and to the extent of the effects resulting therefrom.

7.2 If a Force Majeure event occurs, the Party affected shall inform the other
Party as soon as practical indicating the expected duration and extent of such
contingency. Moreover, the affected Party shall promptly take commercially
reasonable efforts to settle such contingencies so that the performance of the
obligations under this Agreement can be resumed as soon as possible.

§8 Good Faith

8.1 Both Parties recognise that they cannot anticipate all future technical and
economic developments that could affect the rights, obligations and commitments
contemplated herein. Therefore, ASPEN and BASF agree to cooperate and work with
one another in good faith during the Term, taking into account any and all
unanticipated developments and occurrences to minimise any undesired impact on
the intent of this Agreement. If during the Term of this Agreement, there shall
occur any unanticipated hardship affecting one of the Parties, whether economic
or otherwise, [***], the Parties shall work with one another in good faith so as
to minimise, to the extent possible, any adverse impact on the affected Party.

§9 Assignment

9.1 It is the common understanding of the Parties that the terms of the
Agreement under which Product will be sold and delivered by ASPEN to BASF shall
also be applicable to the sale and delivery of Product to BASF’s Affiliates and
also to the sale and delivery of Product from ASPEN’s Affiliates to BASF and
BASF Affiliates. Therefore, BASF Affiliates shall be entitled to order Product
from ASPEN or ASPEN’s Affiliates in their own name and on their own account at
the terms laid down in this Agreement. In case BASF and BASF Affiliates have
placed orders pursuant to the terms and conditions of this Agreement, the Target
Volumes set out in Section 2 shall be fulfilled to the extent of the quantity
invoiced to BASF and the respective BASF Affiliates.

9.2 In addition, each of the Parties is entitled to assign rights and
obligations under this Contract, in whole or in part, to one of its Affiliates.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 12 of 30



--------------------------------------------------------------------------------

9.3 In addition, no consent shall be required to assign this Agreement as a part
of a Transaction, provided that any Transaction will be subject to Section 11.6.

§10 Confidentiality

10.1 BASF and ASPEN agree that all non-public and/or proprietary information or
samples (“Confidential Information”) received or learned from the other Party,
in connection with negotiations, performance and compliance of this Agreement
will be treated as strictly confidential and each Party (i) shall not disclose
Confidential Information of the other Party to third parties, and (ii) shall not
use Confidential Information of the other Party for any purpose other than as
expressly permitted in this Agreement unless otherwise agreed by the Parties in
writing, in each case during the Term and for a period of ten (10) years after
the termination or expiration of this Agreement. However, if a Party is required
to disclose any Confidential Information of the other Party by a governmental
authority pursuant to applicable laws or regulations, including, without
limitation, the U.S. Securities and Exchange Commission, the Party required to
make disclosure will immediately (if and to the extent allowed by law)
(i) inform the other Party of such required disclosure, and (ii) may make such
disclosure to the extent required by law, and, to the extent requested by the
other Party, shall use commercially reasonable efforts to seek confidential
treatment of such Confidential Information if permitted by such laws or
regulations under such circumstances. The provisions of this Section 10 shall
not apply to (i) disclosures by each Party to its Affiliates and their
respective personnel, or (ii) disclosure to a potential purchaser or financing
source of each Party, including such purchaser’s attorneys and consultants,
provided that such persons receiving Confidential Information first agree to
maintain the confidentiality of Confidential Information provided under this
Agreement, subject to the terms and restrictions contained herein. Each Party is
responsible for compliance with this Section 10 by any such persons to whom such
Party discloses the other Party’s Confidential Information.

10.2 Confidential Information excludes any information which a receiving Party
can demonstrate by written evidence: (a) to be in the possession of the
receiving Party at the time of disclosure without any restrictions; (b) already
available or becomes available to the public through no fault of the receiving
Party; (c) received by the receiving Party from a third party having a right to
disclose it without restrictions; or (d) developed by the receiving Party
without the knowledge or reference to information disclosed pursuant to this
Agreement or other agreements between the Parties. The Confidential Information
disclosed pursuant to this Agreement shall not be construed to be within the
foregoing exclusions merely because such items are embraced by more general
publically known information or information in Receiving Party’s possession.
Additionally, any combination of features shall not be construed within the
foregoing exclusions, but only if combination itself and its principle of
operation are within the foregoing exclusions.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 13 of 30



--------------------------------------------------------------------------------

10.3 BASF acknowledges and agrees that it will acquire no rights to use and/or
disclose the Confidential Information of ASPEN by virtue of the utilization of
such Confidential Information in the manufacture of Products sold to BASF
hereunder.

10.4 Notwithstanding anything to the contrary in this Section 10, the Parties,
at a mutually agreed upon time that is no later than three days from the date of
execution of this Agreement, shall jointly issue a press release with respect to
this Agreement in a form as set forth on Annex 5, and either Party may make
subsequent public disclosure of the contents of such press release without
further approval of the other Party. Either Party may disclose the existence and
general nature of this Agreement, and may include in a public disclosure,
without prior delivery to or approval by the other Party, any information which
has previously been included in a public disclosure.

§11 Term and Termination

11.1 This Agreement becomes effective on the Effective Date and shall terminate
on December 31st, 2027 (the “Term”). The Parties agree to meet and discuss the
potential for a successor arrangement to the Agreement at least [***] prior to
the end of the Term.

11.2 In the event the Agreement is not renewed beyond December 31, 2027, ASPEN
shall sell and deliver and BASF shall be obliged to purchase and receive under
the same terms and conditions as laid out in the Agreement, the following
Phase-Out Volumes:

(a) During the first calendar year following the expiration of the Agreement,
the Phase-Out Volume shall be equal to [***] of the quantities invoiced by ASPEN
to BASF during the final calendar year of the Agreement.

(b) During the second calendar year following the expiration of the Agreement,
the Phase-Out Volume shall be equal to [***] of the quantities invoiced by ASPEN
to BASF during the last final calendar year of the Agreement.

The terms and conditions of this Agreement shall continue to apply to purchases
of Phase-Out Volumes

11.3 If either Party defaults in any of its obligations under this Agreement
and, if it is capable of remedy, such default has not been remedied within
thirty (30) days after the non-defaulting Party gives written notice thereof,
the non-defaulting Party may at its discretion terminate this Agreement by
giving written notice should such default be continuing.

11.4 Notwithstanding any other provision of this Agreement, no return or other
refund of the Pre-Payment shall be due before the Target Date, absent a showing
of fraud on the part of ASPEN.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 14 of 30



--------------------------------------------------------------------------------

11.5 The following provisions will survive any expiration or termination of this
Agreement: Sections 8, 10, 11, 12.3, 13, 14, 15 and 16

11.6 ASPEN shall provide BASF written notice at least [***] prior to a proposed
Transaction (a “Transaction Notice”) identifying the proposed acquirer. BASF
shall have the right to terminate this Agreement by written notice to ASPEN (the
“Transaction Termination Notice”) on or prior to the date that is [***] after
the date of the Transaction Notice if any of the following is the case:

(a) the proposed acquirer is a competitor of BASF;

(b) the proposed acquirer does not provide reasonable assurance to BASF that
this Agreement will in the future be performed in accordance with its terms,
specifically with its §5, or

(c) the proposed acquirer is for other material reasons (e.g. financial,
political reasons) determined by BASF not to be a reasonably reputable supplier
of the Products.

A termination pursuant to a Transaction Termination Notice shall be effective on
the date of the Transaction.

11.7 Notwithstanding the foregoing, if specified in the Transaction Termination
Notice, BASF may continue to purchase the remainder of its Target Volume for the
remainder of the calendar year in which the Transaction Termination Notice is
given and the subsequent calendar year, and the terms of this Agreement shall
apply to all such sales.

11.8 Upon a termination of this Agreement pursuant to a Transaction Termination
Notice, the remaining Pre-Payment Balance shall be due and payable to BASF
within 30 days of the date of the Transaction.

§12 Process Optimization

12.1 BASF and ASPEN agree to work together in good faith to identify
optimization projects [***] (“Optimization Projects”) and [***] as set forth in
the Side Agreement. ASPEN may from time to time submit Optimization Project
proposals to BASF. BASF will assess such Optimization Project proposals in good
faith to develop non-binding Recommended Measures, if any, to meet Optimization
Project goals. In addition, BASF, in its sole discretion, may provide further
assistance to ASPEN during implementation of Recommended Measures to help
promote the likelihood of successful cost reductions. ASPEN, in its sole
discretion, may elect to or not elect to implement Recommended Measures. BASF
will not incur any liability with respect to ASPEN’s use of the Recommended
Measures and related assistance.

12.2 If the cost of development of any Recommended Measures is expected to be
significant, the Parties will, prior to the undertaking by BASF of any work
related to such Recommended

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 15 of 30



--------------------------------------------------------------------------------

Measures, agree on a scope of work and any reimbursement of BASF to be paid by
ASPEN, on a time and materials basis, for the work of BASF related to the
Recommended Measures. If the implementation of any Recommended Measures and use
thereof would infringe any patent owned or controlled by BASF, BASF shall inform
ASPEN and the Parties shall reasonably negotiate and agree on the compensation,
if any, due to BASF based on ASPEN’s practice of the patent as a part of the
Recommended Measures. ASPEN shall have a worldwide, nonexclusive right and
license, including the right to grant sublicenses, to practice such patent to
the extent required to implement the Recommended Measures. Should either Party
believe that work related to the Recommended Measures is likely to lead to
patentable developments, the Parties will refer such work to the joint steering
committee established under the JDA, and undertake the work related to such
Recommended Measures and implement such Recommended Measures only (if at all) as
a Project executed under the JDA.

12.3 For such Recommended Measures as ASPEN does implement, ASPEN shall have a
nonexclusive, worldwide, royalty free, perpetual right and license, including
the right to grant sublicenses in connection with a license of rights in ASPEN’s
process to which the Recommended Measures relate, to use any intellectual
property rights of BASF included in such Recommended Measures in implementing
such Recommended Measures in ASPEN’s processes. ASPEN shall continue to solely
own all rights in its manufacturing and other processes, including as modified
by any Recommended Measures.

12.4 Except as provided in Section 12.2, BASF will not include in any
Recommended Measures any patented technology or processes other than through a
Project executed under the JDA.

§13 Other Terms and Conditions

13.1 Any alterations or amendments to any provision of this Agreement, including
amendments to the Annexes hereto, shall only be valid if made in writing by
authorized representatives of the Parties.

13.2 In the event that any of the provisions of this Agreement are invalid
because they are inconsistent with the applicable law, this shall in no manner
affect the validity of the other provisions of this Agreement. The Parties
hereto shall be obliged to replace such invalid provisions by new provisions
having similar economic effects.

13.3 Neither BASF’s nor ASPEN’s general or other conditions that may accompany
orders or acknowledgements are applicable to any orders for Products placed
pursuant to this Agreement.

13.4 Each Party represents and warrants that it has the authorizations required
to enter into this Agreement and that entering into this Agreement is not
inconsistent with any prior arrangements with or commitments to third parties.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 16 of 30



--------------------------------------------------------------------------------

13.5 The terms and conditions contained herein, including the Annexes hereto,
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and shall supersede all prior and contemporaneous
negotiations, agreements, statements, communications either oral or written
between the Parties hereto with respect to the subject matter hereof.
Notwithstanding the foregoing, the Parties agree that confidentiality agreements
between them remain in effect according to their terms with respect to
obligations of confidentiality and non-use with respect to information exchanged
thereunder, and rights of ownership in intellectual property established under
the terms of a Joint Development Agreement dated March 1, 2010 between ASPEN and
BASF Construction Chemicals GmbH remain in effect. A supply agreement entered
into by and between ASPEN and BASF Construction Chemicals GmbH, Trostberg,
Germany, a BASF Affiliate, on February 17th, 2012, along with the amendments
thereto, is hereby terminated in its entirety by mutual consent.

§14 Law and Jurisdiction

14.1 This Agreement, including the law and jurisdiction clause and any amendment
hereto shall be governed by, interpreted and enforced in accordance with the
substantive laws of Switzerland without regard to the principles of conflict of
laws and excluding the United Nations Convention on Contracts for International
Sale of Goods of 11 April 1980(CISG). Any dispute, controversy or claim, arising
out of or in relation to this Agreement, including the validity, invalidity,
breach or termination thereof, shall be resolved by binding arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce in force on the date when the Notice of Arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be one
(1). The seat of arbitration shall be Basel, Switzerland. The arbitral
proceedings shall be conducted in English. All information involved in the
arbitration shall be kept confidential. Notwithstanding the foregoing, the
Parties recognize that a Party may suffer immediate, irreparable harm in certain
circumstances, including a breach or threatened or anticipated breach of
obligations under Section 10; accordingly, such Party is entitled, in addition
to any other remedy available at law or in equity, to injunctive relief to
specifically enforce the terms of this Agreement in a court of competent
jurisdiction.

§15 Export Compliance

15.1 The Parties shall comply with their respective codes of conduct, all
applicable laws and regulations, including but not limited to export controls,
embargoes, sanctions and similar laws, regulations and requirements.

15.2 BASF acknowledges that the Products are subject to regulation by United
States government agencies, which regulate export or diversion of the Products,
information about the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 17 of 30



--------------------------------------------------------------------------------

Products, and derivatives of the Products to certain countries and certain
persons (collectively, “U.S. Export Control Laws”). BASF hereby represents,
warrants and agrees that BASF shall abide by, be bound by and strictly comply
with all U.S. Export Control Laws as currently in effect and promulgated from
time to time hereafter, including but not limited to the provisions of the
Export Administration Act of 1979, 50 U.S.C. Appx. §§ 2401 et seq., the Trading
with the Enemy Act, 50 U.S.C. § 1 et seq., the Arms Export Control Act, 22
U.S.C. §§ 2778(a) and 2794(7), and the International Emergency Economic Powers
Act, 50 U.S.C. § 1701 et seq., and all regulations promulgated from time to time
thereunder. ASPEN reserves the right to immediately terminate this Agreement
with BASF (without liability of any kind to ASPEN) if, in the opinion of ASPEN’s
counsel, any action taken by BASF or its customer constitutes a violation of
U.S. Export Control Laws or may subject ASPEN or any affiliate of ASPEN to legal
liability or loss of benefits under such law.

§16 Indemnification; Limitation of Liability

16.1 ASPEN shall indemnify BASF, and its directors, officers, employees, agents
and their successors, against any infringement claims brought by a third party
based on such third party’s intellectual property only to the extent such claims
relate to ASPEN’s manufacture of the Products, up to the amount of the Price
paid for the Product. ASPEN shall not be liable for any claims related to the
use of the Products in any application. ASPEN shall have no liability for any
claim of infringement resulting from compliance by ASPEN with BASF’s designs,
specifications or instructions, or in the event of modification of the Products
by BASF. In no event shall ASPEN have any liability for any infringement in
excess of the purchase Price of the infringing Products.

16.2 BASF shall indemnify and hold harmless ASPEN, and its directors, officers,
employees, agents and their successors against third party claims resulting from
BASF’s use of Products, whether alone or in combination with other products,
including, but not limited to, infringement of intellectual property rights.

16.3 ASPEN’s maximum liability for any losses and damages arising out of any
cause whatsoever in connection with this Agreement shall in any event not exceed
the sum of BASF’s payments for the products that are the subject of dispute.
ASPEN shall provide to BASF a certificate evidencing its insurance coverage on
BASF’s reasonable request. The aforesaid limitation of liability does not apply
in cases of ASPEN’s willful misconduct or gross negligence.

16.4 OTHER THAN WITH RESPECT TO REPAYMENT OF THE PREPAYMENT BALANCE AS PROVIDED
HEREUNDER, AND FOR INDEMNIFICATION CLAIMS UNDER THIS SECTION 16, NO PARTY SHALL
BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 18 of 30



--------------------------------------------------------------------------------

PROFITS, OR OTHER INDIRECT LOSS OR DAMAGE ARISING OUT OF THIS AGREEMENT AND/OR
THE PERMITTED USE OF ANY INTELLECTUAL PROPERTY OR PROPRIETARY INFORMATION
CREATED OR RECEIVED HEREUNDER, OR ARISING OUT OF NEGLIGENCE OR WILLFUL CONDUCT
CAUSING PERSONAL INJURY OR TANGIBLE PROPERTY DAMAGE OF A THIRD PARTY OR ANY
RESULTING OBLIGATION, WHETHER IN AN ACTION FOR OR ARISING OUT OF BREACH OF
CONTRACT, TORT, OR ANY OTHER CAUSE OF ACTION AND WHETHER OR NOT SUCH DAMAGES ARE
FORESEEABLE.

 

16.5 Provisions.

(a) When a reference is made in this Agreement to an “Article,” “Section,”
“Exhibit” or “Schedule,” such reference shall be to an Article or Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated.

(b) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(c) Whenever the words “include,” “includes,” or “including” are used in this
Agreement, such words shall be deemed to be followed by the words “without
limitation.”

(d) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement unless otherwise expressly indicated in
the accompanying text.

(e) The use of “or” is not intended to be exclusive unless otherwise expressly
indicated in the accompanying text.

(f) The defined terms contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Reference to the masculine gender
shall be deemed to also refer to the feminine gender and vice versa.

(g) A reference to documents, instruments or agreements also refers to all
addenda, exhibits or schedules thereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 19 of 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supply Agreement as of the
dates set forth below.

 

Aspen Aerogels, Inc.      BASF SE     

/s/ Donald R. Young

     [***]      [***] Donald R. Young      [***]      [***] President & Chief
Executive Officer      [***]      [***] Date: 21st June, 2016      Date: 13th
June, 2016      Date: 10th June, 2016

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 20 of 30



--------------------------------------------------------------------------------

List of Annexes:

 

Annex 1: BASF Markets and Specifications

Annex 2: Total Volume Range

Annex 3. Safety Stock

Annex 4: Pre-Payment and Security Interest

Annex 5: Press Release

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 21 of 30



--------------------------------------------------------------------------------

Annex to the Agreement between BASF and ASPEN

Annex 1 – BASF Markets and Specifications

BASF Markets

Market definitions are aligned to and based on categorization of markets set
forth [***] as of [***].

BASF Markets will be limited strictly to those markets specifically identified
as approved in the chart below. Any additions or modifications to BASF Markets
after the date hereof must be agreed to by both Parties in writing.

 

1. Construction

 

  a. Use in [***] is approved.

  b. Use in [***] is prohibited.

 

2. Transportation

 

  a. Use in [***] is approved.

 

3. Industrial

 

  a. Use in [***] is approved.

  b. Use in [***] is prohibited.

 

4. Consumer

 

  a. Use in [***] is approved.

  b. Use in [***] is prohibited.

For purposes of clarity, any use in [***] is prohibited.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 22 of 30



--------------------------------------------------------------------------------

Preliminary Specifications

The following preliminary specification is subject to revision or finalization
through mutual consent of the Parties as further described in Annex 4.

Spaceloft® A2 Blanket Specification

 

[***]    [***]    Values*) [***]    [***]    [***] [***]    [***]    [***] [***]
   [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]
   [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]      

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 23 of 30



--------------------------------------------------------------------------------

Annex 2 – Quantities

Total Volume Range

Commencing [***] and ending [***], in an amount not to exceed [***] of Products.

Commencing [***] and ending [***], in an amount not to exceed [***] of Products.

Commencing [***] and ending [***], in an amount not to exceed [***] of Products.

Commencing [***], in an amount not to exceed [***] of Products in any calendar
year during the term of the Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 24 of 30



--------------------------------------------------------------------------------

Annex 3 – Safety Stock

Safety Stock Example

 

Calendar Year:

     [***]   

Total Volume Range (up to):

     [***]   

Target Volume:

     [***]   

Safety Stock Factor:

     [***]   

[***] Safety Stock

     [***]   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 25 of 30



--------------------------------------------------------------------------------

Annex 4 – Pre-Payment and Security Interest

Pre-Payment

 

1. BASF will remit to ASPEN by wire transfer in eight equal consecutive
quarterly installments a Pre-Payment amount in the aggregate of twenty two
million U.S. Dollars ($22,000,000) as set forth in this Annex 4.

 

2. The obligation of BASF to make the Pre-Payment as set forth above is
conditioned upon (i) the security interest as described in this Annex 4 being
effective, (ii) ASPEN’s board of directors having approved the construction of
Plant Two, (iii) ASPEN having received a commitment from a third party lender
for a term loan or revolving line of credit of at least $30 million, and
(iv) pursuant to Section 1.2 of the Supply Agreement, the Parties having agreed
to final specification values for Products reasonably reflecting, as of the
Effective Date, Products’ current characteristics, ASPEN’s current manufacturing
capability and the yield levels assumed in arriving at [***] Cost for [***].
Parties acknowledge that an agreement on final values for certain Product
characteristics (including shear strength, compressive strength and long and
short term water absorption) is not a condition to BASF’s obligation to make the
Pre-Payment. While the parties anticipate that the obligation of BASF to make
the Pre-Payment will commence on October 1, 2016, the obligation to make the
Pre-Payment will commence on the later of (a) October 1, 2016, or (b) the first
day of the calendar quarter following that in which all of the conditions
described in this Section 2 have been satisfied, if such date is later than
September 30, 2016.

 

3. On or before the first day of the calendar quarter in which the first payment
of the Pre-Payment amount is due, ASPEN shall provide to BASF, on a confidential
basis, the projected date of completion of construction of Plant Two at the time
of approval of ASPEN’s board of directors. Thereafter, on or before the first
day of each calendar quarter in which a portion of the Pre-Payment is due, ASPEN
shall provide to BASF a statement of ASPEN’s good faith projection of the date
of completion of construction of Plant Two along with a summary report of
amounts expended on the Plant Two project at that time. Should the projected
date of completion of construction encounter delays of three months or more in
any material respect, for each month of such delay, BASF’s obligation to make
its next quarterly payment shall be postponed by a commensurate number of
months.

 

4. After October 1, 2018, on BASF’s instruction, ASPEN will credit up to twenty
five and three tenths percent (25.3%) of any amounts invoiced by ASPEN for
Product sold and delivered to BASF pursuant to this Agreement against the
available Pre-Payment Balance, if any.

 

5. Upon BASF Request pursuant to §5.1, the Pre-Payment Balance, if any, will be
refunded by ASPEN by wire transfer to BASF in four equal quarterly installments.

 

6. The Pre-Payment Balance may be repaid by ASPEN to BASF at any time in whole
or in part and for any reason. The Pre-Payment Balance will not bear interest.

 

7. Should the schedule for construction of Plant Two be delayed by more than six
months, the Parties will reasonably re-negotiate dates, prices and volume
commitments established in this Agreement to reflect the revised schedule in a
manner substantially preserving the intent of the parties as of the Effective
Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 26 of 30



--------------------------------------------------------------------------------

Security Interest

ASPEN and BASF will enter into a collateral agreement to secure ASPEN’s
obligation to repay the Pre-Payment Balance by the Target Date with the
following elements:

 

1. With respect to ASPEN’s manufacturing facility located at 3 Dexter Road, East
Providence, Rhode Island USA (the “Rhode Island Plant”):

 

  •   A first priority mortgage in all of the real estate owned by ASPEN which
constitutes the Rhode Island Plant; and

 

  •   A first priority security interest in all of the machinery and equipment
owned by Aspen which is located at the Rhode Island Plant, subject only to a
subordinate security interest in favor of ASPEN’s bank and other lenders.

 

2. With respect to ASPEN’s manufacturing facility to be built in Statesboro,
Georgia (the “Georgia Plant”) and leased from The Development Authority of
Bulloch County (the “Authority”):

 

  •   A first priority leasehold mortgage on all of ASPEN’s rights under the
lease between ASPEN and the Authority by which ASPEN leases the real estate and
buildings constituting the Georgia Plant, including a consent from the Authority
which would allow BASF to become the lessee under the lease in the event of a
default by ASPEN in its obligation to repay the Payment Balance to BASF;

 

  •   A first priority security interest in all of ASPEN’s rights under any
lease between Aspen and the Authority by which the Authority leases machinery
and equipment to ASPEN that is located at the Georgia Plant, including a consent
from the Authority which would allow BASF to become the lessee under the lease
in the event of a default by ASPEN in its obligation to repay the Payment
Balance to BASF; and

 

  •   A first priority security interest in ASPEN’s right to exercise an option
to purchase from the Authority the real property constituting the Georgia Plant
and the machinery and equipment leased from the Authority which is located at
the Georgia Plant, including a consent from the Authority which recognizes
BASF’s rights to exercise the option instead of ASPEN. Upon exercise, the
purchase price is a nominal $10.

 

3. With respect to intellectual property:

Aspen will grant to its respective Rhode Island and Georgia subsidiaries
nonexclusive licenses under Aspen’s patents as necessary in order to operate the
machinery and equipment that is the subject of BASF’s security interest while
such machinery and equipment is located at the Rhode Island Plant and Georgia
Plant, respectively. Such licenses will be assignable only to a future acquirer
of the machinery and equipment at the respective facilities, and will terminate
on any removal of the machinery and equipment from those facilities.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 27 of 30



--------------------------------------------------------------------------------

4. Following any repayment in full of the Pre-Payment, whether in the form of
credits against the purchase price of Product, lump sum payments or otherwise,
ASPEN’s obligation to maintain the security interest will terminate, and BASF
will execute any and all documents reasonably requested by ASPEN releasing all
or any part of the security from any lien or encumbrance in favor of BASF.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 28 of 30



--------------------------------------------------------------------------------

Annex 5 – Press Release

 

LOGO [g198071g27x72.jpg]   LOGO [g198071g65f08.jpg]

BASF and Aspen Aerogels Announce Strategic Partnership

Expanded relationship will create new product and market opportunities

supported by long-term financing structure

 

•   Supply agreement for Aspen Aerogel’s Spaceloft® A2 insulation product
initially targeting the global building materials market

 

•   Partnership supports capacity expansion at Aspen Aerogels’ planned
Statesboro, GA manufacturing plant

 

•   Joint development agreement for next generation aerogel products to
accelerate market expansion

LUDWIGSHAFEN, GERMANY and NORTHBOROUGH, MA, June XX, 2016—BASF SE (“BASF”) and
Aspen Aerogels, Inc. (“Aspen”) (NYSE: ASPN) announced today the expansion of
their strategic partnership with the signing of an exclusive supply agreement
and a joint development agreement. The agreements are designed to increase
market penetration, enhance product profitability and facilitate the development
of next generation materials.

As part of the supply agreement, Aspen will commit to the exclusive supply of
its Spaceloft® A2 product for incorporation within BASF’s aerogel enhanced
Slentex™ wall system for the building materials market. In turn, BASF will
invest in the construction of Aspen’s new manufacturing plant and BASF will
become a base load customer for Aspen’s capacity expansion. In addition, BASF
will provide technical support to Aspen targeting manufacturing productivity,
product cost and profit margins.

Initially, the supply agreement will support BASF’s efforts to drive growth in
the global building materials market of its Slentex™ wall system incorporating
Aspen’s patented technology. BASF may also directly sell or incorporate
Spaceloft® A2 into other systems for applications in certain building,
transportation, consumer and industrial markets worldwide. The agreement will
run through 2027.

“We chose to partner with Aspen because of their superior aerogel technology
platform, which we can enhance as partners in various ways,” said Raimar Jahn,
President of BASF’s Performance Materials division. “The new agreements will
accelerate adoption of aerogel technology as an eco-efficient insulation
material globally.”

The Joint Development Agreement establishes a framework to develop new aerogel
products and technologies. The agreement will give BASF targeted access to
Aspen’s world leading technology platform while Aspen will gain access to BASF’s
technical expertise, sales channels and financial resources. The partnership
will both further Aspen’s market diversification and growth strategy and support
BASF’s objective to provide innovative solutions to meet current and future
customer needs.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 29 of 30



--------------------------------------------------------------------------------

“BASF has played an important role in our development as a company and this next
phase of our relationship will support us technically, commercially and
financially and will accelerate our diversification into the building materials
market,” said Don Young, President and CEO of Aspen. “As our track record in the
energy infrastructure and subsea markets has demonstrated, our preferred model
is to partner with industry leaders to benefit from their technical, commercial,
and financial resources. BASF is a world class company dedicated to promoting
energy efficiency by delivering next generation products to the global
marketplace. For these reasons, BASF is a perfect partner for Aspen Aerogels.”

The origin of the partnership dates to 2010 when BASF Venture Capital made an
equity investment in Aspen and the two companies began to explore technology
development and commercialization opportunities within the building materials
market. This work led to the development of Aspen’s Spaceloft® A2 insulation
product.

About BASF

At BASF, we create chemistry for a sustainable future. We combine economic
success with environmental protection and social responsibility. The
approximately 112,000 employees in the BASF Group work on contributing to the
success of our customers in nearly all sectors and almost every country in the
world. Our portfolio is organized into five segments: Chemicals, Performance
Products, Functional Materials & Solutions, Agricultural Solutions and Oil &
Gas. BASF generated sales of more than €70 billion in 2015. BASF shares are
traded on the stock exchanges in Frankfurt (BAS), London (BFA) and Zurich (AN).
Further information at www.basf.com.

About Aspen Aerogels, Inc.

Aspen Aerogels is an aerogel technology company that designs, develops and
manufactures innovative, high-performance aerogel insulation used primarily in
the energy infrastructure and building materials markets where thermal energy
efficiency is at a premium and Aspen’s products offer unique value.
Headquartered in Northborough, Mass., Aspen Aerogels manufactures its Cryogel®,
Pyrogel® and Spaceloft® products at its East Providence, R.I. facility.

Media Contacts:

 

BASF:   Aspen:

Martin Rissmann

Global Communications Performance Materials

+32 23732131

martin.rissmann@basf.com

 

John F. Fairbanks

Chief Financial Officer

+1 508-691-1150

jfairbanks@aerogel.com

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 30 of 30